Exhibit 10.13
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT, (“Agreement”) made effective as of the 3rd day of
June, 2010 by and between ASI Technology Corporation, a Nevada corporation,
having its principal place of business at 4215 Fashion Square Blvd., Suite 3,
Saginaw, Michigan 48603, and herein referred to as the “Company” and Joel
Robertson, herein referred to as the “Executive”.
RECITALS:
WHEREAS, the Company desires to employ the Executive to assume the position of
President and Chief Executive Officer of the Company; and
WHEREAS, the Company believes it to be important to its future prosperity and to
its general interest to obtain assurance concerning the Executive’s employment
and to provide the Executive with reasonable remuneration arrangements; and
WHEREAS, the parties desire to enter into this written Employment Agreement to
clearly define and clarify the terms of Executive’s employment as President and
Chief Executive Officer of the Company.
IN CONSIDERATION of the foregoing, the mutual covenants contained herein and
other valuable consideration, the parties agree as follows:
1. Employment. The Company hereby employs the Executive and the Executive hereby
accepts employment as President and Chief Executive Officer of the Company on
the terms and conditions hereinafter set forth.
2. Term of Employment. The term of employment hereunder shall commence effective
as of June 3, 2010 (the “Effective Date”), and shall continue for a term of
three (3) years, and thereafter the term shall be automatically renewed for
additional one-year periods, unless ninety (90) days prior to the end of the
initial term or of any one-year renewal period, as the case may be, either the
Executive or the Company gives written notice to the other that the term is not
to be renewed. Notwithstanding the foregoing, this Agreement may be terminated
prior to expiration of the initial term or any one-year renewal period, as the
case may be, as hereinafter provided in paragraph 7. The term during which this
Agreement is in effect may hereinafter be referred to as the “Contract Term”.
3. Duties of Executive. The Executive shall perform those tasks, and discharge
those duties, set forth in Exhibit A, attached hereto and incorporated herein by
this reference during the Contract Term. The Executive shall report directly to
the Board of Directors of the Company. Subject to the Executive’s full
performance of his responsibilities hereunder, the Executive will be permitted
to devote a portion of his time to areas not in conflict with clinical decision
support.
Executive Employment Agreement

 

 



--------------------------------------------------------------------------------



 



4. Base Salary.
(a) The Executive initially shall receive an annual base salary of $20,000 per
month, for his services as the Company’s President and Chief Executive Officer.
(b) If during any fiscal quarter the Company achieves an increase in gross
revenues of $1,000,000 or more above gross revenues achieved during the previous
fiscal quarter, the Executive shall receive an increase in monthly base salary
of $5,000 over his previous monthly salary.
(c) It is agreed by the parties hereto that the Executive’s base salary shall be
reviewed for potential increases before the end of the initial Contract Term.
Except as provided in paragraph 4(b), it is understood by the parties hereto
that there is no obligation on the part of the Company to increase the
Executive’s base salary at such time. However, the Executive’s base salary shall
be reviewed and may be increased based upon performance, generally prevailing
industry compensation practices and other relevant factors deemed reasonable by
the Company’s Board of Directors.
5. Incentives.
(a) Subject to paragraph 7, in addition to the base salary described in
paragraph 4, the Executive shall be entitled to receive as a performance bonus
for the period commencing on the Effective Date through December 31, 2010 (the
“Initial Bonus Period) those amounts (the “Bonus”) payable to the Executive
pursuant to the following:
(1) If the Company is profitable during the Initial Bonus Period on a net income
basis according to the generally accepted accounting principals, including the
cost of the bonus, the Company will pay the Executive a $120,000 bonus, and
(2) The Company may pay the Executive a separate bonus of up to $60,000, based
on the Compensation Committee’s reasonable determination that the Executive has
met one or more of the following critical goals during the Bonus Period ending
December 31, 2010:
(i) Hired a qualified COO, CFO, or CTO; and
(ii) such additional goals as may be established by the Compensation Committee.
(b) Subject to paragraph 7, in addition to the base salary described in
Section 4, for any twelve (12) month calendar period following the Initial Bonus
Period (each a “Subsequent Bonus Period”), the Executive shall be eligible for
such bonus compensation as is competitive for similarly situated executives in
the Company’s industry, as determined by the Compensation Committee in its
reasonable discretion.
Executive Employment Agreement

 

2



--------------------------------------------------------------------------------



 



(c) Any Bonus payable to the Executive pursuant to paragraph 5(a) or 5(b) shall
be paid within thirty (30) days after the expiration of the Initial Bonus Period
or Subsequent Bonus Period (each a “Bonus Period”) to which such Bonus relates.
(d) Excerpt as otherwise provided in paragraph 7(d), in the event this Agreement
is terminated during, but prior to the expiration of a Bonus Period, the Bonus
payable to the Executive for such Bonus Period, if any, shall be prorated based
on the period that this Agreement was in effect during such Bonus Period.
(e) the Company shall grant the Executive a qualified incentive stock option to
purchase 100,000 shares (on a post-split basis) shares of the Company’s common
stock. Such option shall be granted as soon as reasonably practicable after the
date of this Agreement. The exercise price of such option shall be equal to the
fair market value of such stock on the later of (i)the date of grant or (ii)the
first day of the Executive’s Employment. The term of such option shall be 10
years, subject to earlier expiration in the event of the termination of the
Executive’s employment. Such option shall be immediately exercisable, but the
purchased shares shall be subject to repurchase by the Company at the exercise
price in the event that the Executive’s employment terminates before he vests in
the shares. The grant of such option shall be subject to the other terms and
conditions set forth in the ASI Technology Corporation 2010 Stock Plan and in
the Company’s standard form of Stock Option Agreement.
6. Benefits.
(a) Benefit Plans. During the Contract Term, the Executive shall be entitled to
participate at the highest level in all of the Company’s employee benefit plans
or arrangements (including but not limited to incentive stock option plans, life
insurance plans, all surgical, medical, dental and hospital expense benefit
plans, long-term disability plans, retirement-income plans, 401(k) plans, and
profit sharing plans) that are in effect during the Contract Term and to receive
benefits thereunder on a basis consistent with the overall administration of the
plans. Any payments provided for in this paragraph 6 shall not be included in
determining any Bonus payable under paragraph 5.
(b) Vacation and Sick Leave.
(1) The Executive shall be entitled to vacation leave of at least four (4) weeks
at full pay during each year of the Contract Term and may carry over up to one
(1) week of unused vacation time from one year to the next year. The time for
such vacation shall be selected by the Executive. Any accrued and unused
vacation time shall be paid upon termination of employment.
(2) The Executive shall be entitled to fully paid sick leave of at least two
(2) weeks per year payable and administered in accordance with the Company’s
policy to be established with respect thereto.
Executive Employment Agreement

 

3



--------------------------------------------------------------------------------



 



(c) Reimbursement of Business Expenses. The Company shall reimburse the
Executive for all reasonable business expenses incurred by the Executive in
conducting the business of the Company, including reimbursement by the Company
for use of the Executive’s automobile for the Company’s business pursuant to the
cents per mile reimbursement rate as established from time to time by the
Internal Revenue Service, expenditures for entertainment, gifts and travel,
provided that the Executive furnishes to the Company adequate records and other
documentary evidence required by federal and state statutes and regulations
issued by the appropriate taxing authorities for the substantiation of each such
expenditure as an income tax deduction.
(d) Perquisites.
(1) Also included in potential reimbursable expenses for purposes of
subparagraph 6(c) are expenditures for travel to seminars, Board of Directors
meetings, conventions and other similar events, civic clubs and related
expenditures with respect thereto including dues and meals. Amounts reimbursed
to the Executive for such business expenses are not to be considered taxable
compensation to the Executive, but are expenditures by the Company for the
convenience and benefit of the Company.
(2) The Company shall also reimburse the Executive for all fees and dues related
to memberships in professional organizations, as from time to time approved by
the Company’s Board of Directors, and all expenses related to such memberships.
(e) Other Benefits. The Company may from time to time provide and pay other
fringe benefits to the Executive and the Executive shall be entitled to
participate during the Contract Term in any other benefit plans that may be made
available to executive personnel of the Company generally after the commencement
of the Contract Term.
7. Termination of Agreement.
(a) Automatic Termination. This Agreement shall terminate immediately on the
occurrence of either of the following events:
(1) The death of the Executive.
(2) The Executive has been adjudicated by a court of competent jurisdiction to
be insane, incompetent and/or unable to manage his affairs properly.
(b) Termination for Cause: In the event any of the following occurs, the Company
shall have the right to terminate this Agreement immediately upon giving the
Executive advance written notice of such termination:
(1) The breach of Section 8 of this Agreement by the Executive which has a
material adverse effect on the Company and which is not or cannot be cured
within thirty (30) days after notice from the Board of Directors of the Company
thereof,
Executive Employment Agreement

 

4



--------------------------------------------------------------------------------



 



(2) The continuous material neglect by the Executive of his employment duties as
determined by at least 75% of the members of the Board of Directors of the
Company that the Executive is not performing his duties under this Agreement
after the Board of Directors of the Company has delivered to the Executive
written notice which specifically identifies the manner in which the Board
believes he is not performing his duties and which is not or cannot be cured
within 15 days after such written notice is delivered to the Executive, or
(3) The Executive commits any acts of gross negligence, dishonesty, fraud,
misrepresentation, disclosure of Confidential Information (as defined in
paragraph 8) that would be detrimental to the Company if disclosed, illegal
substance abuse, habitual drunkenness or any other acts involving moral
turpitude which would, as determined by the Company’s Board of Directors,
substantially prevent the effective performance of the Executive’s duties under
this Agreement.
(c) Termination Upon Disability. In the event the Executive, as a result of a
physical or mental disability, has been unable to perform his duties under this
Agreement on a full time basis for a period of six (6) consecutive months, the
Company may terminate this Agreement upon giving the Executive thirty (30) days
advance written notice of such termination unless, prior to expiration of such
thirty (30) day period, the Executive resumes performance of his duties on a
full time basis.
(d) Compensation Upon Termination for Cause. In the event of the termination of
this Agreement for any of the reasons set forth above in subparagraphs 7(a),
7(b) or 7(c), the Executive shall be entitled to the base salary earned by him
prior to the date of termination as provided for in this Agreement computed pro
rata up to and including the date of termination, but shall not be entitled to
any Bonus which might otherwise be payable to the Executive for the Bonus Period
in which this Agreement is terminated.
(e) Discretionary Termination
(1) Notwithstanding any other provision in this Agreement to the contrary, the
Company may terminate this Agreement: (i) upon determination to terminate the
Executive by at least 75% the members of the Board of Directors; and (ii) and
after giving to the Executive thirty (30) days advance written notice of such
termination. In the event the Executive ceases to own at least 10% of the
outstanding common stock of the Company, the restriction on termination set
forth in (i) above will cease to apply.
(2) In the event the Company terminates this Agreement pursuant to paragraph
7(e)(1), the Company shall pay to the Executive or, in the event of the
Executive’s death subsequent to termination of this Agreement, to the
Executive’s estate, a monthly sum equal to the highest monthly rate of base
salary paid to the Executive during the Contract Term pursuant to paragraph 4 of
this Agreement. Such payments shall commence on the last day of the month next
following the termination of employment of the Executive and shall continue
until the last day of the twelfth (12th) full calendar month immediately
following the termination of employment of the Executive.
Executive Employment Agreement

 

5



--------------------------------------------------------------------------------



 



(f) Termination by Executive for Cause.
(1) In the event the Company fails to make any payment of base salary or Bonus
to the Executive within thirty (30) days after such payment is due, the
Executive may terminate this Agreement, upon giving to the Company thirty
(30) days advance written notice of such termination; provided, however, the
Executive shall not be entitled to terminate this Agreement pursuant to this
subparagraph 7(f) if the Company makes such overdue payment to the Executive
prior to expiration of the thirty-day notice period. Any notice given to the
Company pursuant to this subparagraph 7(f) shall indicate the reason for
termination and the amount of the overdue payment.
(2) In the event this Agreement is terminated pursuant to subparagraph 7(f)(1),
the Executive shall be entitled to the base salary earned by him prior to the
date of termination as provided for in paragraph 4 of this Agreement computed
pro rata up to and including the date of termination plus liquidated damages as
if the Executive’s employment had been terminated without cause in accordance
with paragraph 7(e) and any Bonus payable to the Executive in accordance with
paragraph 5.
8. Nondisclosure of Confidential Information. The Executive agrees that during
the Contract Term, and at all times thereafter, any data, figures, projections,
estimates, customer lists, tax records, personnel histories and records,
information regarding sales, information regarding properties and any other
information regarding the business, affairs, operations, properties or personnel
of the Company (collectively referred to herein as the “Confidential
Information”) disclosed to or acquired by the Executive shall be held in
confidence and treated as proprietary to the Company, and the Executive agrees
not to use or disclose any Confidential Information without the prior written
consent of the Company; provided, however, that no such prior written consent
shall be required for the disclosure and use by the Executive of Confidential
Information to promote and advance the business interests of the Company or in
response to any lawful process of a court or government agency, whether state,
federal or local, such as a subpoena, summons, discovery request in the course
of a court or administrative proceeding, which requires the Executive’s
response, whether sworn or unsworn, or when a response is otherwise required by
applicable law.
Executive Employment Agreement

 

6



--------------------------------------------------------------------------------



 



9. Change in Control.
(a) In the event (i) the Company merges into or consolidates with another
entity, or is subject in any way to a transfer of a substantial amount of its
assets, resulting in the assets, business or operations of the Company being
controlled by an entity or individual other than the Company (a “Change of
Ownership”), or there occurs any “Change in Control” (as defined below) of the
Company, and (ii) there is a significant change in the nature and scope of the
duties and powers of the Executive, as outlined in paragraph 3, or the Executive
reasonably determines that, as a result of the occurrence of one or more of the
events described in subparagraph 9(a)(i), he is unable to exercise or perform
the powers, functions or duties as set forth in this Agreement or the Executive
has “good reason” to terminate, as that term is defined in subparagraph 9(c),
then the Executive shall be entitled, upon giving thirty (30) days advance
written notice to the Company, to terminate this Agreement and shall within
90 days after the effective date of such termination, receive a lump sum amount
equal to his base salary for twelve (12) months at the rate in effect on the
date such notice is given to the Company. The Executive shall also be entitled
to any Bonus payable to the Executive in accordance with paragraph 5. In
addition, the Executive shall be entitled to any money earned by the Executive
under any Company long-term incentive plan which would have become available
following the date of termination of this Agreement by the Executive.
(b) A “Change in Control” shall be deemed to have taken place if (i) a third
person, including a group of individuals or entities, becomes the beneficial
owner of shares of the Company having fifty (50%) percent or more of the total
number of votes that may be cast for the election of Directors of the Company,
or (ii) as a result of, or in connection with any cash tender or exchange offer,
merger, consolidation or other business combination, or sale of assets, or any
combination of the foregoing events, the persons who are directors of the
Company before the occurrence of such event or events cease to constitute
twenty-five (25%) percent of the Board of Directors of the Company.
(c) For purposes of paragraph 9(a)(ii) the Executive shall be deemed to have
“good reason” to terminate his employment with the Company pursuant to paragraph
9(a)(ii) if any of the following events occurs without the Executive’s express
written consent:
(1) The assignment to the Executive of any duties materially inconsistent with
the Executive’s position, duties, responsibilities, and status with the Company
immediately prior to the Change in Control or Change of Ownership;
(2) A material change in the Executive’s reporting responsibilities, titles or
offices as in effect immediately prior to the Change in Control or Change of
Ownership, or any removal of the Executive from or any failure to re-elect the
Executive to such office, unless such removal or failure to elect is for cause.
(3) A reduction in base salary under the Executive’s wage and salary program in
effect immediately prior to the Change in Control or Change of Ownership.
(4) A failure by the Company to continue any incentive programs for executives
applicable to the Executive immediately prior to the Change of Control or Change
of Ownership, the effect of which failure would be to materially reduce the
incentive compensation which would be payable to the Executive but for
discontinuance of such programs.
Executive Employment Agreement

 

7



--------------------------------------------------------------------------------



 



(5) The Executive is requested without his consent to relocate his office to a
location more than One Hundred (100) miles from its location immediately prior
to the Change in Control or Change in Ownership.
(6) the event the Executive consents to any relocation of his office and such
relocation necessitates the Executive moving from his then current residence
(the “Prior Residence”), the failure by the Company to pay or reimburse the
Executive for all reasonable moving expenses incurred with respect to a new
residence (“New Residence”) and to indemnify the Executive against any
relocation loss incurred by the Executive in relocating to his New Residence
which loss shall be the amount, if any, by which the actual sales price of the
Prior Residence is exceeded by the higher of the Executive’s aggregate
investment in the Prior Residence or the fair market value of the Prior
Residence as established by an independent appraiser designated by the Executive
and acceptable to the Corporation.
(7) Failure of the Company to continue in effect any benefit or compensation
plan or arrangement in which the Executive was participating immediately
preceding the Change in Control or Change of Ownership, or the taking of any
action by the Company not required by law which would adversely affect the
Executive’s participation in or materially reduce Executive’s benefits from such
a plan.
10. Termination Payment Maximum. If any payments under this Agreement, when
aggregated with any other Company payments to the Executive from other policies,
plans and agreements of the Company that are deemed to constitute “golden
parachute” payments (as defined in Section 280G of the Internal Revenue Code of
1986, as amended) (“Code”), exceed the maximum amount of golden parachute
compensation under Sections 280G and 4999 of the Code that may be paid without
tax penalties to the Executive and the loss or partial loss of the compensation
tax deduction to the Company, then the Executive shall specify which of his
payments shall be reduced until his aggregate golden parachute compensation
reaches the highest amount permissible without triggering tax penalties to the
Executive and the loss or partial loss of the compensation tax deduction to the
Company under Code Sections 280G and 4999; provided, however, that when the
Executive designates which of his Company golden parachute payments shall be
reduced to meet the limitations under Code Sections 280G and 4999, no change in
the timing of the payments shall be made without the consent of the Company.
11. Post-Termination Obligations. The Company and the Executive covenant and
agree:
(a) That the Executive shall not, for the twelve (12) months following the date
of termination of this Agreement, either directly or indirectly as an agent,
employee, consultant, investor or owner, unless acting with the prior written
consent of the Board of Directors, associate himself with any other entity which
directly competes with the Company, nor will the Executive divert or attempt to
divert from the Company any business whatsoever by influencing or attempting to
influence any customers of the Company within any jurisdiction within which the
Company or any subsidiary thereof provides clinical decision support or service,
or within any county contiguous thereto;
Executive Employment Agreement

 

8



--------------------------------------------------------------------------------



 



(b) That a breach of the obligations imposed on the Executive in this paragraph
11 regarding competition with the Company may not be one which is capable of
being easily measured by monetary damages. Consequently, the Executive
specifically agrees that this paragraph 11 may be enforced by injunctive relief.
Further, the Executive specifically agrees that, in addition to such injunctive
relief, and not in lieu of it, the Company may also bring suit for damages if
such is incurred by the Company as a result of a breach of the Executive’s
obligations under this paragraph 11; and,
(c) That in the event a court of competent jurisdiction finds any of the
provisions of this paragraph to be so overbroad as to be unenforceable, it is
the parties’ intention that such provision be reduced in scope by the court, but
only to the extent deemed necessary by the court to render the provision
reasonable and enforceable, keeping in mind that it is the Executive’s intention
to give the Company the broadest possible protection against harmful future
competition.
(d) Notwithstanding the foregoing, the Executive shall be permitted to continue
or expand his not-for-profit endeavors on behalf of the Robertson Research
Institute without being found in violation of this paragraph 11.
12. Settlement of Controversy and Expenses.
(a) Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Michigan in accordance
with the Voluntary Labor Arbitration Rules of the American Arbitration
Association then in effect. The arbitrator shall be chosen mutually by the
parties and shall not have jurisdiction or authority to change, add to or
subtract from any of the provisions of this Agreement. The arbitration decision
shall be final and binding and judgment may be entered on the arbitrator’s award
in any court having jurisdiction.
(b) In the event proceedings are brought to enforce any provision in this
Agreement and the Executive prevails, then he shall be entitled to recover from
the Company his reasonable costs and expenses of the proceeding, including
reasonable fees and disbursements of counsel and what would otherwise be the
Executive’s portion of the costs of arbitration. If the Company prevails, then
each party shall be responsible for his/its respective costs, expenses and
attorneys fees and the costs of arbitration shall be equally divided. In the
event it is determined that the Executive is entitled to compensation, legal
fees and expenses hereunder, he also shall be entitled to interest thereon,
payable to him at the prime rate of interest of 7% per annum, as in effect from
time to time during the period from the date such amounts should have been paid
to the date of actual payment. For purposes of determining the date when legal
fees and expenses are payable, such amounts shall not be due until 30 days after
notification to the Company of such amounts.
Executive Employment Agreement

 

9



--------------------------------------------------------------------------------



 



13. Successors; Binding Agreement.
(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform this Agreement if no such succession had taken place. As
used in this Agreement, “the Company” shall mean the Company as hereinbefore
defined, and any successor to its business and/or assets as aforesaid, which
successor executes and delivers the agreement provided for in this Section 13 or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.
(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
14. Notices. Any notices to be given hereunder by either party to the other may
be effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the following addresses, but each party may
change his address by written notice in accordance with this paragraph. Notices
delivered personally shall be deemed communicated as of actual receipt; mailed
notices shall be deemed communicated as of two (2) days after mailing.
To the Company:
ASI Technology Corporation
4215 Fashion Square Blvd., Suite 3
Saginaw, Michigan 48603
Attention: Chairman of the Board
To Executive:
Dr. Joel Robertson
3555 Pierce Road
Saginaw, Michigan 48604
Executive Employment Agreement

 

10



--------------------------------------------------------------------------------



 



15. Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
employment of the Executive by the Company and contains all of the covenants and
agreements between the parties with respect to such employment in any manner
whatsoever. Each party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement shall be valid or binding. Any modification of this Agreement will be
effective only if it is in writing signed by the party to be charged. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Michigan.
16. Partial Invalidity. If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.
[Signature page follows]
Executive Employment Agreement

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

            ASI Technology Corporation

a Nevada corporation
      By:   /s/ Gerald Ehrens         Gerald Ehrens, Director            /s/
Joel C. Robertson       Dr. Joel Robertson   

Executive Employment Agreement

 

12



--------------------------------------------------------------------------------



 



EXHIBIT A
Duties and Tasks of Executive

1.   Job Title: President and Chief Executive Officer.

2.   Major Goals and Responsibilities:

  •   Directs, administers and coordinates the activities of the Company in
accordance with policies, goals and objectives established by the Company’s
Board of Directors.

3.   Essential Activities:

  •   Guides and directs the members of management in the development,
production, promotion, and sale of the Company’s products throughout the
marketing area.     •   Directs corporate operations to achieve budgeted profit
results and other financial criteria and to preserve the capital funds invested
in the Company’s operations.     •   Participates in the development and
preparation of short-term and long-range plans and budgets based upon the broad
corporate goals and growth objectives of the Company.     •   Develops and
maintains a sound plan of corporate organization. Establishes policies to insure
adequate management development and to provide for capable management
succession. Recommends changes in corporate organization as required by the
development and growth of the Company.     •   Directs the development and
installation of corporation procedures and controls to promote communication and
adequate information flow and thereby solidify management control and direction
of the Company’s operations.     •   Develops and establishes corporate
operating policies consistent with the Company’s policies and objectives and
insures their adequate execution.     •   Appraises and evaluates the results of
overall operations in a regular and systematic manner.     •   Delegates
portions of activities, responsibilities, and authorities, as necessary and
desirable, to corporate staff and to general managers. Insures that the
responsibilities, authorities, and accountability of all direct subordinates are
defined and understood.     •   Insures the development and establishment of
adequate and equitable personnel policies, salary administration policies, and
employee benefit plans throughout the Company.

Executive Employment Agreement

 

13



--------------------------------------------------------------------------------



 



  •   Insures sound services and working relationships with key staff of
important customers and service providers such as consultants, legal counsel,
advertising agencies, auditing firms and brokerage firms, and with outside
public and governmental bodies.     •   Insures that all corporate activities
and operations are carried out in compliance with local, state and federal
regulations and laws governing business operations and directs the maintenance
of corporate records.     •   Directs and personally participates in acquisition
and growth activities, including investigations, evaluations, and negotiations,
in accordance with corporate objectives and plans established by the Board of
Directors.     •   Assumes other special activities and responsibilities from
time to time as directed by the Board of Directors.     •   Supervises and
evaluates staff.

Executive Employment Agreement

 

14